Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 28, 2018

                                          No. 04-18-00232-CV

                 IN RE ACCEPTANCE INDEMNITY INSURANCE COMPANY

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice2
                  Irene Rios Justice

           The motion for rehearing filed by real party in interest SA Villas, LP is DENIED.


           It is so ORDERED on November 28, 2018.



                                                      PER CURIAM




       ATTESTED TO: ___________________________________
                    KEITH E. HOTTLE,
                    Clerk of Court




1
  This proceeding arises out of Cause No. 2017CI22084, styled SA Villas, LP v. Acceptance Indemnity Insurance
Company, Crawford & Company, and Danny Brown, pending in the 150th Judicial District Court, Bexar County,
Texas, the Honorable Cathleen M. Stryker presiding.
2
  Justice Martinez dissents without opinion to the denial of rehearing without requesting a response.